Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Par. [0095]: “(Eqn. 36)” should be changed to “(Eqn. 37)” (All equations following this one need to be updated as well. i.e. 37->38, 38->39, 39->40 etc.)
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-14, & 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Timmons et al. (U.S. Publication No. 2011/0190972).
Regarding claim 1, Timmons et al. teaches a method of automatically guiding and controlling a car-like ground vehicle, the method comprising: receiving a position command signal at a guidance controller including a first open-loop nominal controller and a first closed-loop tracking error controller; (Par. 0053; See "FIG. 53 depicts a host vehicle and two target objects, all monitoring GPS nominal positions, and resulting GPS offset errors, in accordance with embodiments of the present disclosure;" & Par. 0058; See "Algorithms described herein are typically executed during preset loop cycles such that each algorithm is executed at least once each loop cycle. Algorithms stored in the nonvolatile memory devices are executed and are operable to monitor inputs from the sensing devices and execute control and diagnostic routines to control operation of a respective device, using preset calibrations. Loop receiving a position measurement signal at the guidance controller; (Pars. 0180-0181; See "FIG. 55 shows a schematic view of a system 1001 provided by one embodiment of the disclosure. There is a controller 75, which includes a microprocessor having memory operatively connected thereto and which is configured to receive input data and provide output commands responsive thereto, effective for controlling travel characteristics of a motorized vehicle. In preferred embodiments, input data for the controller 75 is provided by at least one positional information device.") determining, by the first open-loop nominal controller, a nominal velocity signal based on the position command signal; (Par. 0183; See "Travel characteristics of a motorized vehicle, including without limitation automobiles and trucks, are influenced by vehicle operational parameters which include one or more of vehicle velocity, vehicle acceleration and the direction of vehicle travel. Changes or maintenance of vehicle velocity and acceleration are readily achieved by controlling or altering engine speed, transmission gear selection and braking, and direction of vehicle travel is readily maintained or altered by controlling the steering of the vehicle's wheels. Controls for effecting changes in the aforesaid operational parameters electronically are known in the art and include various servo-operated electromechanical devices, such as cruise control and related hardware and software, and calibrated servo motors with associated positional sensing equipment.") determining, by the first closed-loop tracking error controller, a velocity control signal based on the position command signal and the position measurement signal; (Par. 0135; See "FIG. 19 depicts an exemplary process whereby the control region in which a vehicle is operating can be determined, in accordance with the present disclosure. Region determination process 200 is initiated at step 202. At step 204, r is determined At steps 206 and 210, rand v, the measured current velocity of the host vehicle, are compared to the established borders for Region 1, and if either variable establishes operation in Region 1, then a Region indicator is set to 1 at step 208. At step 212, v is compared to the established borders for Region 2, and if V establishes operation in Region 2, then the Region indicator is set to 2 at step 214. At step 216, in the determining, by the guidance controller, a velocity command signal based on the nominal velocity signal and the velocity control signal; (Par. 0165; See "FIG. 48 schematically illustrates an exemplary control system, including a command arbitration function, monitoring various inputs and creating a single velocity output and a single acceleration output for use by a single vehicle speed controller, in accordance with the present disclosure. Each of the features operates as described above, and outputs from these features are monitored and prioritized in the command arbitration block.") determining, by the guidance controller, a drive command signal based on the velocity command signal; (Par. 0183; See "Travel characteristics of a motorized vehicle, including without limitation automobiles and trucks, are influenced by vehicle operational parameters which include one or more of vehicle velocity, vehicle acceleration and the direction of vehicle travel. Changes or maintenance of vehicle velocity and acceleration are readily achieved by controlling or altering engine speed, transmission gear selection and braking, and direction of vehicle travel is readily maintained or altered by controlling the steering of the vehicle's wheels. Controls for effecting changes in the aforesaid operational parameters electronically are known in the art and include various servo-operated electromechanical devices, such as cruise control and related hardware and software, and calibrated servo motors with associated positional sensing equipment.") and transmitting the drive command signal to a drive actuator of the car-like ground vehicle. (Par. 0074; See "Algorithms may be executed, such as by a central processing unit, and are operable to monitor inputs from sensing devices and other networked control modules, and execute control and diagnostic routines to control operation of actuators. Loop cycles may be executed at regular intervals, for example each 3.125, 6.25, 12.5, 25 and 100 milliseconds during ongoing engine and vehicle operation. Alternatively, algorithms may be executed in response to occurrence of an event. Although the vehicle operator shown in FIG. 7 is depicted manipulating the steering wheel, embodiments of this disclosure include those in which the driver may be transported by the vehicle with their hands off the wheel for extended time periods.")
Regarding claim 2, Timmons et al. teaches the method of claim 1 wherein the velocity control signal includes a lateral velocity control signal, and further comprising: determining a yaw control signal based on a longitudinal component of the nominal velocity signal and the lateral velocity control signal; and transmitting the yaw control signal to a steering controller. (Par. 0087; See "On-board sensors coupled to the vehicle monitoring system 15, including inertial sensors such as a rate gyro, a vehicle speed meter, and a steering angle sensor can be combined with the information from the fusion module to enhance the roadway profile prediction and the vehicle motion state estimation, including, e.g., lateral speed, yaw rate, lateral offset, and heading angle." & Par. 0081; See "The vehicle steering system preferably includes an electrical power steering system (EPS) coupled with an active front steering system (not shown) to augment or supplant operator input through a steering wheel 8 by controlling steering angle of the steerable wheels 60 during execution of an autonomic maneuver including a lane change maneuver. An exemplary active front steering system permits primary steering operation by the vehicle operator including augmenting steering wheel angle control when necessary to achieve a preferred steering angle and/or vehicle yaw angle. It is appreciated that the control methods described herein are applicable with modifications to vehicle steering control systems such as electrical power steering, four/rear wheel steering systems, and direct yaw control systems which control traction of each wheel to generate a yaw motion.")
Regarding claim 3, Timmons et al. teaches the method of claim 1 wherein the velocity command signal includes a longitudinal velocity command signal, and determining the drive command signal comprises: determining a difference between a longitudinal velocity measurement signal and the longitudinal velocity command signal to generate a longitudinal velocity error signal; determining, by a second closed-loop tracking error controller of the guidance controller, a longitudinal force control signal based on the longitudinal velocity error signal; and determining the drive command signal based on the longitudinal force control signal. (Par. 0088; See "The fusion module 17 generates fused objects including the digital images representing the remote objects proximate to the subject vehicle 3100 using information from the forward vision camera, and the long range and short range radars of the spatial monitoring system 316. The information can be in the form of the estimated range, range rate and azimuth location. The sensor fusion system groups data for each of the objects including object vehicle(s) 3200, tracks them, and reports the linear range, relative speed, and trajectory as a present longitudinal 
Regarding claim 4, Timmons et al. teaches the method of claim 3 wherein determining the drive command signal further comprises: determining, by a second open-loop nominal controller, a nominal force signal; and determining the drive command signal based on the nominal force signal and a tire traction force model. (Par. 0058; See "Algorithms described herein are typically executed 
Regarding claim 5, Timmons et al. teaches the method of claim 4 further comprising: determining a nominal drive signal based on the nominal force signal; determining a nominal yaw signal based on the nominal force signal; receiving the nominal yaw signal at a steering controller including a third open-loop nominal controller; determining, by the third open-loop nominal controller, a nominal yaw angular rate signal based on the nominal yaw signal; and determining, by the steering controller, a steering angle command signal based on the nominal yaw angular rate signal. (Par. 0058; See "Algorithms described herein are typically executed during preset loop cycles such that each algorithm is executed at least once each loop cycle. Algorithms stored in the nonvolatile memory devices are executed and are operable to monitor inputs from the sensing devices and execute control and diagnostic routines to control operation of a respective device, using preset calibrations. Loop cycles are 
Regarding claim 7, Timmons et al. teaches wherein the steering controller includes a fourth closed-loop tracking error controller and fourth open-loop nominal controller, and determining the steering angle command signal comprises: receiving, at the steering controller, a yaw angular rate measurement signal; determining a yaw angular rate command signal based on the difference between the nominal yaw angular rate signal and the yaw angular rate control signal; determining a yaw angular rate error signal based on the difference between the yaw angular rate command signal and the yaw angular rate measurement signal; determining, by the fourth closed-loop tracking error controller, a body torque control signal based on the yaw angular rate error signal; determining, by the fourth open-loop nominal controller, a nominal body torque signal; and determining the steering angle command signal as a sum of the body torque control signal and the nominal body torque signal. (Par. 0078; See "The vehicle monitoring system 15 monitors vehicle operation and communicates the monitored vehicle information to the communications bus 324. Monitored information preferably includes vehicle parameters including, e.g., vehicle speed, steering angle of the steerable wheels 60, and yaw rate from a rate gyro device (not shown). The vehicle operation can be monitored by a single control module as 
Regarding claim 8, Timmons et al. teaches the method of claim 1 further comprising: defining a guidance trajectory that leads from a current position of the car-like ground vehicle to a target on a mission trajectory within a domain of attraction of the guidance controller; and determining the position command signal based on a position of the target relative to the current position of the car-like ground vehicle. (Par. 0113; See "A location summarization of the subject vehicle 3100 is then determined (530). Preferably, the surrounding location of the subject vehicle 3100 is divided into six areas, including a front host lane, middle host lane, rear host lane, front target lane, side target lane, and rear target lane. A single metric for level of collision risk is used for the six areas to summarize all single object categories. The resulting six metrics become relatively more robust with respect to object detection. For example, when one object vehicle 3200 cuts in the front target lane from a merging ramp while another object vehicle 3200 leaves to exit the highway at the san1e time, the location metric will not become on and off. This will help prevent undesirably sending out temporary road availability. Regardless of the quantity of valid object vehicle(s) 3200 and other proximate objects proximate, the risk assessment for each of the areas is determined on an ongoing basis." & Par. 0093; See "FIG. 11 shows a flowchart describing the collision risk assessment scheme 500 when the vehicle operator requests the subject vehicle 3100 to execute a lane change maneuver from a current or host lane to a target lane during ongoing operation. The 
Regarding claim 9, Timmons et al. teaches The method of claim 8 wherein determining the position command signal includes: receiving a target relative position signal; determining, based on the target relative position signal, a range distance vector from the car-like ground vehicle to the target, the range distance vector defining a distance and ab-frame line-of-sight angle between the car-like ground vehicle and the target; receiving a sensed yaw angle; determining a longitudinal  component of the range distance vector based on the b-frame line-of-sight angle; determining a guidance angle based on the b-frame line-of-sight angle and the sensed yaw angle; determining a guidance velocity in the b-frame based on the longitudinal component of the range distance vector; and generating the position command signal in then-frame based on the guidance angle and the guidance velocity. (Par. 0105; See "On-board measurement (x, y) is the relative position from sensors and object fusion. Orientation is defined as the angle starting from the x-axis to a tangent of path at the current position of the subject vehicle 3100. The coordinate (x', y') is obtained by rotating at a center of gravity of the subject vehicle 3100 and aligning longitudinal direction with the roadway. The origin is shifted back to a center of the present host lane in order to orient the coordinate (X, Y) in a virtual vehicle framework, where a virtual subject vehicle 3100 is cruising along the centerline of the current lane at a current speed. The last step of preparation includes projecting object vehicle movement onto straight lanes parallel to the host lane. By doing so, the interactions between road complexity and target motion can be decoupled. The steering of all the moving vehicles due to road profile change is removed from their relative motion." & Par. 0093; See "FIG. 11 shows a flowchart describing the collision risk assessment scheme 500 when the vehicle operator requests the subject vehicle 3100 to execute a lane change maneuver from a current or host 
Regarding claim 10, Timmons et al. teaches a controller for automatically guiding and controlling a car-like ground vehicle, the controller comprising: one or more processors; and a memory in communication with the one or more processors and storing program code that, when executed by at least one of the one or more processors, causes the controller to: (Par. 0053; See "FIG. 53 depicts a host vehicle and two target objects, all monitoring GPS nominal positions, and resulting GPS offset errors, in accordance with embodiments of the present disclosure;" & Pars. 0180-0181; See "FIG. 55 shows a schematic view of a system 1001 provided by one embodiment of the disclosure. There is a controller 75, which includes a microprocessor having memory operatively connected thereto and which is configured to receive input data and provide output commands responsive thereto, effective for controlling travel characteristics of a motorized vehicle. In preferred embodiments, input data for the controller 75 is provided by at least one positional information device.") receive a position command signal; (Pars. 0180-0181; See "FIG. 55 shows a schematic view of a system 1001 provided by one embodiment of the disclosure. There is a controller 75, which includes a microprocessor having memory operatively connected thereto and which is configured to receive input data and provide output commands responsive thereto, effective for controlling travel characteristics of a motorized vehicle. In preferred embodiments, input data for the controller 75 is provided by at least one positional information device.") receive a position measurement signal; (Par. 0077; See "The sensing devices are preferably positioned within the subject vehicle 3100 in relatively unobstructed positions. It is also appreciated that each of these sensors provides an estimate of actual location or condition of an object, wherein said estimate includes an estimated position and standard deviation. As such, sensory detection and measurement of object locations and conditions are typically referred to as estimates.") determine a nominal velocity signal based on the position command signal; (Par. 0183; See "Travel characteristics of a motorized vehicle, including without limitation automobiles and trucks, are influenced by vehicle operational parameters which include one or more of vehicle velocity, vehicle acceleration and the direction of vehicle travel. Changes or maintenance of vehicle velocity and acceleration are readily achieved by controlling or altering engine speed, transmission gear selection and braking, and direction of vehicle travel is readily maintained or altered by controlling the steering of the vehicle's wheels. Controls for effecting changes in the aforesaid operational parameters electronically are known in the art and include various servo-operated electromechanical devices, such as cruise control and related hardware and software, and calibrated servo motors with associated positional sensing equipment.") determine a velocity control signal based on the position command signal and the position measurement signal; (Par. 0135; See "FIG. 19 depicts an exemplary process whereby the control region in which a vehicle is operating can be determined, in accordance with the present disclosure. Region determination process 200 is initiated at step 202. At step 204, r is determined at steps 206 and 210, rand v, the measured current velocity of the host vehicle, are compared to the established borders for Region 1, and if either variable establishes operation in Region 1, then a Region indicator is set to 1 at step 208. At step 212, v is compared to the established borders for Region 2, and if V establishes operation in Region 2, then the Region indicator is set to 2 at step 214. At step 216, in the event that neither Region 1 nor Region 2 is established, then the Region indicator is set to 3. At step 218, the process is ended.") determine a velocity command signal based on the nominal velocity signal and the velocity control signal; (Par. 0165; See "FIG. 48 schematically illustrates an exemplary control system, including a command arbitration function, monitoring various inputs and creating a single velocity output and a single acceleration output for use by a single vehicle speed controller, in accordance with the present disclosure. Each of the features determine a drive command signal based on the velocity command signal; (Par. 0183; See "Travel characteristics of a motorized vehicle, including without limitation automobiles and trucks, are influenced by vehicle operational parameters which include one or more of vehicle velocity, vehicle acceleration and the direction of vehicle travel. Changes or maintenance of vehicle velocity and acceleration are readily achieved by controlling or altering engine speed, transmission gear selection and braking, and direction of vehicle travel is readily maintained or altered by controlling the steering of the vehicle's wheels. Controls for effecting changes in the aforesaid operational parameters electronically are known in the art and include various servo-operated electromechanical devices, such as cruise control and related hardware and software, and calibrated servo motors with associated positional sensing equipment.") and transmit the drive command signal to a drive actuator of the car-like ground vehicle. (Par. 0074; See "Algorithms may be executed, such as by a central processing unit, and are operable to monitor inputs from sensing devices and other networked control modules, and execute control and diagnostic routines to control operation of actuators. Loop cycles may be executed at regular intervals, for example each 3.125, 6.25, 12.5, 25 and 100 milliseconds during ongoing engine and vehicle operation. Alternatively, algorithms may be executed in response to occurrence of an event. Although the vehicle operator shown in FIG. 7 is depicted manipulating the steering wheel, embodiments of this disclosure include those in which the driver may be transported by the vehicle with their hands off the wheel for extended time periods.")
Regarding claim 11, Timmons et al. teaches the controller of claim 10 wherein the velocity control signal includes a lateral velocity control signal and the program code further causes the controller to: determine a yaw control signal based on a longitudinal component of the nominal velocity signal and the lateral velocity control signal; and transmit the yaw control signal to a steering controller. (Par. 0087; See "On-board sensors coupled to the vehicle monitoring system 15, including inertial sensors such as a rate gyro, a vehicle speed meter, and a steering angle sensor can be combined with the information from the fusion module to enhance the roadway profile prediction and the vehicle motion state estimation, including, e.g., lateral speed, yaw rate, lateral offset, and heading angle." & Par. 0081; See 
Regarding claim 12, Timmons et al. teaches the controller of claim 10 wherein the velocity command signal includes a longitudinal velocity command signal, and the program code causes the controller to determine the drive command signal by: determining a difference between a longitudinal velocity measurement signal and the longitudinal velocity command signal to generate a longitudinal velocity error signal; determining a longitudinal force control signal based on the longitudinal velocity error signal; and determining the drive command signal based on the longitudinal force control signal. (Par. 0088; See "The fusion module 17 generates fused objects including the digital images representing the remote objects proximate to the subject vehicle 3100 using information from the forward vision camera, and the long range and short range radars of the spatial monitoring system 316. The information can be in the form of the estimated range, range rate and azimuth location. The sensor fusion system groups data for each of the objects including object vehicle(s) 3200, tracks them, and reports the linear range, relative speed, and trajectory as a present longitudinal distance x, longitudinal relative speed u and longitudinal relative acceleration ax, relative to an XY-coordinate system oriented and referenced to the central axis of the subject vehicle 3100 with the X axis parallel to the longitudinal trajectory thereof The fusion module 17 integrates inputs from various sensing devices and generates a fused object list for each of the object vehicle(s) 3200 and other remote objects. The fused object list includes a data estimate of relative location and trajectory of a remote object relative to the subject vehicle 
Regarding claim 13, Timmons et al. teaches the controller of claim 12 wherein the program code causes the controller to determine the drive command signal by: determining a nominal force signal; and determining the drive command signal based on the nominal force signal and a tire traction force model. (Par. 0174; See "FIG. 52 depicts information from a GPS device, including a nominal position, a GPS error margin, and a determined actual position defining a GPS offset error, in accordance with the present disclosure. As described above, a nominal position is monitored through a GPS device. Based upon error inherent in GPS technology, some inaccuracy in the GPS determination is inherent to the nominal location, creating a range of possible positions in relation to the nominal position. By methods such as the exemplary methods described above, an actual or fixed location of the GPS device can be 
Regarding claim 14, Timmons et al. teaches the controller of claim 13 wherein the program code further causes the controller to: determine a nominal drive signal based on the nominal force signal; determine a nominal yaw signal based on the nominal force signal; determine a nominal yaw angular rate signal based on the nominal yaw signal; and determine a steering angle command signal based on the nominal yaw angular rate signal. (Par. 0081; See "The vehicle steering system preferably includes an electrical power steering system (EPS) coupled with an active front steering system (not shown) to augment or supplant operator input through a steering wheel 8 by controlling steering angle of the steerable wheels 60 during execution of an autonomic maneuver including a lane change maneuver. An exemplary active front steering system permits primary steering operation by the vehicle operator including augmenting steering wheel angle control when necessary to achieve a preferred steering angle and/or vehicle yaw angle. It is appreciated that the control methods described herein are applicable with modifications to vehicle steering control systems such as electrical power steering, four/rear wheel steering systems, and direct yaw control systems which control traction of each wheel to generate a yaw motion.")
Regarding claim 16, Timmons et al. teaches wherein the program code causes the controller to determine the steering angle command signal by: receiving a yaw angular rate measurement signal; determining a yaw angular rate command signal based on the difference between the nominal yaw angular rate signal and the yaw angular rate control signal; determining a yaw angular rate error signal based on the difference between the yaw angular rate command signal and the yaw angular rate measurement signal; determining a body torque control signal based on the yaw angular rate error signal; determining a nominal body torque signal; and determining the steering angle command signal as a sum of the body torque control signal and the nominal body torque signal. (Par. 0078; See "The vehicle monitoring system 15 monitors vehicle operation and communicates the monitored 
Regarding claim 17, Timmons et al. teaches the controller of claim 10 wherein the program code further causes the controller to: define a guidance trajectory that leads from a current position of the car-like ground vehicle to a target on a mission trajectory within a domain of attraction of the controller; and determine the position command signal based on a position of the target relative to the current position of the car-like ground vehicle. (Par. 0113; See "A location summarization of the subject vehicle 3100 is then determined (530). Preferably, the surrounding location of the subject vehicle 3100 is divided into six areas, including a front host lane, middle host lane, rear host lane, front target lane, side target lane, and rear target lane. A single metric for level of collision risk is used for the six areas to summarize all single object categories. The resulting six metrics become relatively more robust with respect to object detection. For example, when one object vehicle 3200 cuts in the front target lane from a merging ramp while another object vehicle 3200 leaves to exit the highway at the san1e time, the location metric will not become on and off. This will help prevent undesirably sending out temporary road availability. Regardless of the quantity of valid object vehicle(s) 3200 and other proximate objects proximate, the risk 
Regarding claim 18, Timmons et al. teaches the controller of claim 17 wherein the program code causes the controller to determine the position command signal by: receiving a target relative position signal; determining, based on the target relative position signal, a range distance vector from the car-like ground vehicle to the target, the range distance vector defining a distance and ab-frame line-of-sight angle between the car-like ground vehicle and the target; receiving a sensed yaw angle; determining a longitudinal component of the range distance vector based on the b-frame line-of-sight angle; determining a guidance angle based on the b-frame line-of-sight angle and the sensed yaw angle; determining a guidance velocity in the b-frame based on the longitudinal component of the range distance vector; and generating the position command signal in then-frame based on the guidance angle and the guidance velocity. (Par. 0105; See "On-board measurement (x, y) is the relative position from sensors and object fusion. Orientation is defined as the angle starting from the x-axis to a tangent of path at the current position of the subject vehicle 3100. The coordinate (x', y') is obtained by rotating at a center of gravity of the subject vehicle 3100 and aligning longitudinal direction with the roadway. The origin is shifted back to a center of the present host lane in order to orient the coordinate (X, Y) in a virtual vehicle framework, where a virtual subject vehicle 3100 is cruising along the centerline of the current lane at a current speed. The last step of preparation includes projecting object vehicle movement onto straight lanes parallel to the host lane. By doing so, the interactions between road complexity and 
Regarding claim 19, Timmons et al. teaches a computer program product for automatically guiding and controlling a car-like ground vehicle, the computer program product comprising: a non-transitory computer readable storage medium containing program code that, when executed by one or more processors, causes the one or more processors to: (Par. 0053; See "FIG. 53 depicts a host vehicle and two target objects, all monitoring GPS nominal positions, and resulting GPS offset errors, in accordance with embodiments of the present disclosure;" & Pars. 0180-0181; See "FIG. 55 shows a schematic view of a system 1001 provided by one embodiment of the disclosure. There is a controller 75, which includes a microprocessor having memory operatively connected thereto and which is configured to receive input data and provide output commands responsive thereto, effective for controlling travel characteristics of a motorized vehicle. In preferred embodiments, input data for the controller 75 is provided by at least one positional information device.") receive a position command signal; (Pars. 0180-0181; See "FIG. 55 shows a schematic view of a system 1001 provided by one embodiment of the disclosure. There is a controller 75, which includes a microprocessor having memory operatively connected thereto and which is  receive a position measurement signal; (Par. 0077; See "The sensing devices are preferably positioned within the subject vehicle 3100 in relatively unobstructed positions. It is also appreciated that each of these sensors provides an estimate of actual location or condition of an object, wherein said estimate includes an estimated position and standard deviation. As such, sensory detection and measurement of object locations and conditions are typically referred to as estimates.") determine a nominal velocity signal based on the position command signal; (Par. 0183; See "Travel characteristics of a motorized vehicle, including without limitation automobiles and trucks, are influenced by vehicle operational parameters which include one or more of vehicle velocity, vehicle acceleration and the direction of vehicle travel. Changes or maintenance of vehicle velocity and acceleration are readily achieved by controlling or altering engine speed, transmission gear selection and braking, and direction of vehicle travel is readily maintained or altered by controlling the steering of the vehicle's wheels. Controls for effecting changes in the aforesaid operational parameters electronically are known in the art and include various servo-operated electromechanical devices, such as cruise control and related hardware and software, and calibrated servo motors with associated positional sensing equipment.") determine a velocity control signal based on the position command signal and the position measurement signal; (Par. 0135; See "FIG. 19 depicts an exemplary process whereby the control region in which a vehicle is operating can be determined, in accordance with the present disclosure. Region determination process 200 is initiated at step 202. At step 204, r is determined at steps 206 and 210, rand v, the measured current velocity of the host vehicle, are compared to the established borders for Region 1, and if either variable establishes operation in Region 1, then a Region indicator is set to 1 at step 208. At step 212, v is compared to the established borders for Region 2, and if V establishes operation in Region 2, then the Region indicator is set to 2 at step 214. At step 216, in the event that neither Region 1 nor Region 2 is established, then the Region indicator is set to 3. At step 218, the process is ended.") determine a velocity command signal based on the nominal velocity signal and the velocity control signal; (Par. 0165; See determine a drive command signal based on the velocity command signal; (Par. 0183; See "Travel characteristics of a motorized vehicle, including without limitation automobiles and trucks, are influenced by vehicle operational parameters which include one or more of vehicle velocity, vehicle acceleration and the direction of vehicle travel. Changes or maintenance of vehicle velocity and acceleration are readily achieved by controlling or altering engine speed, transmission gear selection and braking, and direction of vehicle travel is readily maintained or altered by controlling the steering of the vehicle's wheels. Controls for effecting changes in the aforesaid operational parameters electronically are known in the art and include various servo-operated electromechanical devices, such as cruise control and related hardware and software, and calibrated servo motors with associated positional sensing equipment.") and transmit the drive command signal to a drive actuator of the car-like ground vehicle. (Par. 0074; See "Algorithms may be executed, such as by a central processing unit, and are operable to monitor inputs from sensing devices and other networked control modules, and execute control and diagnostic routines to control operation of actuators. Loop cycles may be executed at regular intervals, for example each 3.125, 6.25, 12.5, 25 and 100 milliseconds during ongoing engine and vehicle operation. Alternatively, algorithms may be executed in response to occurrence of an event. Although the vehicle operator shown in FIG. 7 is depicted manipulating the steering wheel, embodiments of this disclosure include those in which the driver may be transported by the vehicle with their hands off the wheel for extended time periods.")
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would 

Claims 6 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Timmons et al. (U.S. Publication No. 2011/0190972) in view of Yu et al. (U.S. Publication No. 2015/0120106).
Regarding claim 6, Timmons et al. teaches the method of claim 5 (see above) and wherein the steering controller further includes a third closed loop tracking error controller, and further comprising: determining, by the third closed loop tracking error controller; and determining, by the steering controller, the steering angle command signal based on the yaw angular rate control signal. (Par. 0058; See "Algorithms described herein are typically executed during preset loop cycles such that each algorithm is executed at least once each loop cycle. Algorithms stored in the nonvolatile memory devices are executed and are operable to monitor inputs from the sensing devices and execute control and diagnostic routines to control operation of a respective device, using preset calibrations. Loop cycles are typically executed at regular intervals, for example each 3, 6.25, 15, 25 and 100 milliseconds during ongoing engine and vehicle operation. Alternatively, algorithms may be executed in response to occurrence of an event. These same principles may be employed to provide vehicle all-around proximity sensing." & Par. 0081; See "The vehicle steering system preferably includes an electrical power steering system (EPS) coupled with an active front steering system (not shown) to augment or supplant operator input through a steering wheel 8 by controlling steering angle of the steerable wheels 60 during execution of an autonomic maneuver including a lane change maneuver. An exemplary active front steering system permits primary steering operation by the vehicle operator including augmenting steering wheel angle control when necessary to achieve a preferred steering angle and/or vehicle yaw angle. It is appreciated that the control methods described herein are applicable with modifications to vehicle steering control systems such as electrical power steering, four/rear wheel steering systems, and direct yaw control systems which control traction of each wheel to generate a yaw motion.") but fails to teach receiving a yaw tracking error signal at the third closed loop tracking error controller and a yaw angular rate control signal based on the yaw tracking error signal.
Yu et al. makes up for the deficiencies in Timmons et al. Yu et al. teaches receiving a yaw tracking error signal at the third closed loop tracking error controller and a yaw angular rate control signal based on the yaw tracking error signal. (Par. 0062; See "The DTC vehicle dynamic control is activated based on a first lateral maneuverability (path following and yaw/roll compensation) threshold determined from the yaw rate error and the vehicle sideslip error.")
Regarding claim 15, Timmons et al. teaches the controller of claim 14 (see above) and wherein the program code further causes the controller to: determine a yaw angular rate control signal; and determine the steering angle command signal based on the yaw angular rate control signal Par. 0081; See "The vehicle steering system preferably includes an electrical power steering system (EPS) coupled with an active front steering system (not shown) to augment or supplant operator input through a steering wheel 8 by controlling steering angle of the steerable wheels 60 during execution of an autonomic maneuver including a lane change maneuver. An exemplary active front steering system permits primary steering operation by the vehicle operator including augmenting steering wheel angle control when necessary to achieve a preferred steering angle and/or vehicle yaw angle. It is appreciated that the control methods described herein are applicable with modifications to vehicle steering control systems such as electrical power steering, four/rear wheel steering systems, and direct yaw control systems which control traction of each wheel to generate a yaw motion.") but fails to teach based on a yaw tracking error signal.
Yu et al. makes up for the deficiencies in Timmons et al. Yu et al. teaches based on a yaw tracking error signal. (Par. 0062; See "The DTC vehicle dynamic control is activated based on a first lateral maneuverability (path following and yaw/roll compensation) threshold determined from the yaw rate error and the vehicle sideslip error.")
Timmons et al. and Yu et al. are both directed to vehicle control systems and are obvious to combine because Timmons et al. is improved with the yaw tracking error signal within Yu et al. which was well known before the effective filing date of the claimed invention. Combining the loops cycles and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moran et al. (U.S Publication No. 2016/0185344) teaches a method and system for vehicle esc system using map data.
Vian et al. (U.S Patent No. 9,058,036) teaches a vehicle capability monitoring and adaption system and method. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 8:30am-6:30pm (EST) Monday-Thursdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
6/04/2021
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661